DETAILED ACTION
1.	The applicant’s amendment filed 05/16/2022 was received. Claims 1, 17 & 22 were amended.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 02/16/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 27 & 30-31 directed to Group III, non-elected with traverse.  Applicant’s election/traversal of Groups I-II, claims 1-3, 5-6, 8, 11-14, 17-20, 22 & 25-26, in the reply filed on 11/23/2021 was acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement with respect to Group III, the election with respect to Group III has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, claims 27 & 30-31 have been cancelled (Examiner’s Amendment below).

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 04/05/2022 & 05/03/2022 are being considered by the examiner.

Claim Rejections
6.	The claim rejections under 35 U.S.C. 112(b) of claims 1-3, 5-6, 8, 11-14, 17-20, 22 & 25-26 are withdrawn per amendments of claims 1 & 22. 

7.	Support for these amendments can be found in the instant application US PG-Pub. 2021/0114054 A1: [0005]; [0059]; [0061]-[0063].

Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 27 & 30-31 directed to Group III, non-elected without traverse (Elections/Restrictions above).  Accordingly, claims 27 & 30-31 have been cancelled.

Reasons for Allowance
9.	Claims 1-3, 5-6, 8, 11-14, 17-20, 22 & 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A dispensing system for jetting a material onto a substrate, the dispensing system comprising: 
a plate defining a first surface, a second surface opposite the first surface in a first direction, and at least one slot that extends through the plate from the first surface to the second surface; 
an actuator assembly that contains a piezoelectric element, wherein the actuator assembly is operatively coupled to a needle; and 
at least one fastener that extends through the actuator assembly and the at least one slot, wherein the at least one fastener is configured to selectively engage the plate such that 1) in a disengaged configuration, the at least one fastener is movable within the at least one slot and the actuator assembly is movable relative to the plate, and 2) in an engaged configuration, the at least one fastener is not movable within the at least one slot and the actuator assembly is not movable relative to the plate, 
wherein the piezoelectric element, upon receiving a charge, is configured to move the actuator assembly relative to the needle when the fastener is in the disengaged configuration such that a stroke length of the needle is adjusted.” None of the cited closest prior arts of record teach nor suggest “wherein the piezoelectric element, upon receiving a charge, is configured to move the actuator assembly relative to the needle when the fastener is in the disengaged configuration such that a stroke length of the needle is adjusted” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 22 recites “A method of adjusting a stroke length of a needle connected to an actuator assembly, wherein the actuator assembly is coupled to at least one plate, the method comprising: 
disengaging the actuator assembly from the at least one plate, such that the actuator assembly is capable of moving relative to the at least one plate; 
providing a charge to a piezoelectric element of the actuator assembly; 
moving the actuator assembly relative to the needle and the at least one plate in response to providing the charge to the piezoelectric element; and 
engaging the actuator assembly with the at least one plate.” None of the cited closest prior arts of record teach nor suggest “moving the actuator assembly relative to the needle and the at least one plate in response to providing the charge to the piezoelectric element” as in the context of independent claim 22. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717